Citation Nr: 1757131	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-42 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for residuals of frostbite to the right foot.

2.  Entitlement to a rating in excess of 20 percent disabling for residuals of frostbite to the left foot.

3.  Entitlement to service connection for residuals of a staph infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from August 1953 to August 1956.

This appeal arises before the Board of Veterans' Appeals (Board) from January 2016 and October 2016 rating decisions in which the Department of Veteran Affairs (VA) Albuquerque, New Mexico, Regional Office (RO) continued 20 percent ratings for residuals of frostbite to the right foot and residuals of frostbite to the left foot, and denied service connection for residuals of a staph infection.  This case was previously remanded June 2016 for further development.  The case file was subsequently transferred to the Phoenix, Arizona RO.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the severity of the Veteran's residuals of frostbite to the right and left foot, and the nature and etiology of the Veteran's residuals of staph infection.

Residuals of Frostbite

The Veteran asserts that his residuals of frostbite to his right and left foot warrant a rating in excess of 20 percent for each foot.  The Veteran was last evaluated for his residuals of frostbite in December 2015.  While the examination indicates a finding of osteoarthritis, the examiner stated that the Veteran had mild arthritis of the feet which is consistent with age-related arthritis.  The examiner went on to state that this was the source of the foot pain.  The examiner went on to determine that the original diagnosis of cold injury was in error.  

In an August 2016 VA Form 9 statement, the Veteran asserted that the December 2015 VA examination was inadequate for the purposes of determining a disabling evaluation.  At an August 2017 Board hearing, the Veteran further contended that his last examination did not capture the complete symptoms of his disability.  

At the hearing, the Veteran reported that he had an upcoming examination with his private physician which would show the severity of his residuals of the frostbite; however, the records do not indicate report of this examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the December 2015 examination is somewhat remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the residuals of frostbite for his right and left foot.  As such, an additional examination is warranted to assess the current severity of the Veteran's residuals of frostbite.

Residuals of Staph Infection

The Veteran contends that he acquired a staph infection during surgery at an Army hospital while in service, which resulted in recurrent lung issues. 

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's service treatment record indicates that the Veteran had a complication of surgical treatment in September 1954.  The record also indicates that the Veteran has had incisional infection following surgery for a hip replacement in 2007.  In an August 2017 Board hearing, the Veteran's wife stated that she has observed the Veteran's medical issues in the same area of the Veteran's infection during service which were residuals from the staph infection.  

The Board notes that the Veteran's wife reported that her opinion was based on her experience as a registered nurse for twenty years.  Nevertheless, the Veteran's wife's testimony does not fully explain the reasons and bases for drawing the aforementioned conclusion regarding the Veteran's claimed residuals of a staph infection.  At the August 2017 hearing, the Veteran reported that he had an upcoming examination with his private physician which would provide a nexus opinion regarding the nature and etiology of his staph infection.  However, the record indicates that no other nexus opinion has been provided regarding the etiology and nature of the Veteran's lung issues.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Invite the Veteran to submit any evidence showing the severity of his residuals of his frostbite, and the nature and etiology of his claimed residuals of staph infection.

2.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the severity of his service-connected residuals of frostbite on his right and left foot.  The examiner should review the claims file.  All necessary studies and tests should be conducted, to include x-ray studies of the feet.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms.  The examiner should explain the medical basis for the conclusions reached.

3.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his claimed residuals of a staph infection.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner shall consider all other medical records associated with this file during review, including discussion of the September 1954 service treatment records, the October 2007 private treatment records, and the Veteran and his spouse's hearing testimony and statements regarding the onset of symptoms.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lung condition(s), are the result of, caused by, or are otherwise etiologically related to, his period of service, to include a staph infection during service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached.

4.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




